Exhibit 99.13 (Text of graph posted to Ashland Inc.'s website concerning Ashland Consumer Markets (Valvoline) lubricant sales gallons) 3 Month Rolling Average (in millions)* 2006 2007 2008 2009 2010 January 13.1 12.3 13.2 10.6 12.9 February 13.2 12.7 13.1 11.2 March 14.7 13.9 14.0 12.6 April 15.0 14.5 14.7 13.7 May 15.6 14.8 14.6 14.3 June 15.0 14.5 14.6 15.2 July 14.7 15.0 14.0 15.4 August 14.4 14.9 14.4 15.7 September 13.7 14.4 14.5 14.1 October 14.0 14.0 13.6 14.0 November 13.2 13.8 12.3 13.2 December 12.8 13.3 11.0 13.4 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
